931 A.2d 267 (2007)
284 Conn. 906
STATE of Connecticut
v.
JOHN B.
Supreme Court of Connecticut.
Decided September 5, 2007.
Christopher Y. Duby, special public defender, in support of the petition.
Kathryn Ward Bare, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 102 Conn.App. 453, 925 A.2d 1235 (2007), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.